Case 1:19-cv-00005-MSM-PAS Document 59 Filed 06/11/20 Page 1 of 2 PageID #: 899




    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                      C.A.2019-CV-5

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


    MOTION TO FILE SUPPLEMENTAL MEMORANDUM OF LAW IN
     VIEW OF THE RHODE ISLAND SUPREME COURT CASE OF
                 WOEL V. CHRISTIANA TRUST

          Plaintiff, by her attorney, moves this Court to allow her to file a

    Supplemental Memorandum of Law in view of the Rhode Island Supreme

    Court case of Woel v. Christiana Trust, which was decided June 2, 2020.

    This case extensively discusses Rhode Island contract and foreclosure law

    and specifically holds that strict compliance without a demonstration of

    prejudice applies to any mortgage foreclosure cases. This case also made a

    distinction between the amounts needed to cure a default after receipt of an

    accurate default notice pursuant to paragraph 22 of the mortgage and the

    amounts needed to reinstate pursuant to paragraph 19 or the mortgage. The

    Plaintiff also alleged in this case that the Defendant could not exercise the

    statutory power of sale because it had never accelerated the mortgage note

    prior to mailing a Notice of Sale. Defendant cited the case of Viera v. Bank
                                           1
Case 1:19-cv-00005-MSM-PAS Document 59 Filed 06/11/20 Page 2 of 2 PageID #: 900




    of New York Mellon , 2018 WL 4964545, at *2 (D.R.I. Oct. 12, 2018), for

    the proposition that no acceleration was required. However it is clear that the

    Rhode Island Supreme Court in Woel held that acceleration of the mortgage

    note was required in order for a valid exercise of the statutory power of sale.

          For these reasons, the Plaintiff moves that she be allowed a reasonable

    amount of time and to file a supplemental memorandum of law on or before

    July 13, 2020 to address the issues of Rhode Island foreclosure law raised

    by Woel, with sufficient time for the Defendants to respond.



                                                  DOLORES CEPEDA
                                                  By her attorney,


    June 11, 2020                                 /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com




                         Certificate of Service



    I hereby certify that I emailed a copy of this Motion to Patrick T. Uiterwyk
    on June 11, 2020 and by electronic filing.

    /s/ John B. Ennis
                                           2
